Title: John Adams to C. W. F. Dumas, 22 December 1784
From: Adams, John
To: Dumas, C. W. F.


        
          Sir
          Auteuil near Paris Dec. 22. 1784
        
        The Capture of one or two of our Vessells by the Barbary Rovers, obliges Us to think Seriously of treating with the Port, Morocco, Algiers Tunis Tripoli, and the rest. But We wish to be informed as nearly as We can, how much the Expences of every Kind will amount to. let me beg the Favour of you then, to apply to Mr Bisdom and Mr Vanderhope and inquire of those Gentlemen, what Presents they gave last Winter to the Ambassador from Morocco, and what they have commonly given, And what Sums the Republic gives annually to Algiers, Morocco Tunis, Tripoli, or any other, and what is the manner of treating with them.
        Mr Brantzen told me Yesterday, that Mr Bisdom and Mr Vander hope, were perfectly acquainted with the Subject, and would readily inform me. I would write to them, if I did not think it more probable they would give you the Information in Person, and if I did not think it less troublesome to them.
        With great Regard your most / humble servt.
        
          John Adams
        
      